03/06/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0666



                                  No. DA 18-0666

THOMAS KOOP, III,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to

and including April 4, 2020, within which to prepare, serve, and file its

response brief.




KFS                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             March 6 2020